UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7426



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


STEPHEN T. JONES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Richard L. Voorhees, District
Judge. (CR-94-5, CA-96-147-4-V)


Submitted:   January 20, 2000              Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se.  Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen T. Jones seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999)

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Jones, Nos. CR-94-5; CA-96-147-4-V (W.D.N.C. July

19 & Sept. 29, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2